DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              EUGENE SCARCINCI 1 and BEATRIZ SCARINCI,
                            Appellants,

                                    v.

     CHRISTIANA TRUST, A Division of WILMINGTON SAVINGS FUND
    SOCIETY, FSB, Not In Its Individual Capacity But As Trustee Of ARLP
                                  TRUST,
                                 Appellee.

                              No. 4D17-1844

                              [May 16, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James T. Ferrara, Judge; L.T. Case No. 50-2015-CA-
010891-XXXX-MB.

   Brittani S. Gross and Kendrick Almaguer of The Ticktin Law Group,
P.L.L.C., Deerfield Beach, for appellants.

  Dariel Abrahamy of Greenspoon Marder, P.A., Boca Raton, for
appellee.

CIKLIN, J.

   Eugene Scarcinci and Beatriz Scarinci (“the borrowers”), appeal the
judgment of foreclosure entered in favor of Christiana Trust, A Division of
Wilmington Savings Fund Society, FSB, Not In Its Individual Capacity
But As Trustee of ARLP Trust (“Christiana Trust”), and argue that
Christiana Trust failed to prove: (1) its standing at inception of the suit
and (2) its damages. We affirm the foreclosure judgment but reverse and
remand for further proceedings on damages.

   Christiana Trust proved its standing at inception of the suit. The
original promissory note was introduced at trial. It contained a chain of
endorsements beginning with the lender and ending in a blank

1 This appellant is identified in the complaint as “Eugene Scarinci a/k/a
Eugene Scarcinci,” but the notice of appeal identifies him as “Eugene
Scarcinci.”
endorsement by the immediately preceding endorsee. The original note
matched a copy attached as an exhibit to the complaint. See Ortiz v. PNC
Bank, Nat’l Ass’n, 188 So. 3d 923, 925 (Fla. 4th DCA 2016) (finding that
where original note with blank endorsement matches copy attached to
the complaint, this is “sufficient to establish that the Bank had actual
possession of the note at the time the complaint was filed and, therefore,
had standing to bring the foreclosure action, absent any testimony or
evidence to the contrary”). The borrowers do not provide any coherent
argument as to what evidence they assert is contrary to the presumption
of standing raised by the filing of the original note which matched the
copy attached to the complaint.

    With respect to damages, the principal balance awarded in the final
judgment is supported by the loan payment history. Additionally, a
significant portion of the amount awarded for escrow was supported by
the loan payment history, coupled with the witness’s testimony.
Although Christiana Trust’s witness testified as to amounts owed for
property inspection and preservation fees, he acknowledged that he was
relying on figures contained in a proposed final judgment that was not
admitted into evidence. This was insufficient proof of these damages.
See Peuguero v. Bank of Am. N.A., 169 So. 3d 1198, 1203 (Fla. 4th DCA
2015) (reversing and remanding for further proceedings on damages
where witness “merely testified that the amount written on a proposed
final judgment was correct,” and the proposed final judgment was never
admitted into evidence). The witness claimed these figures were reflected
in the loan payment history, but that is not apparent to us.

    Likewise, we are unable to discern how the trial court arrived at the
amounts awarded for late charges and title search expense.           The
witness’s testimony regarding late charge assessments of $41 does not
jibe with the late charge assessments appearing in the loan payment
history, and it is not apparent from the loan payment history that the
borrowers owed $5,905.68 for late charges, the amount provided for in
the final judgment. Christiana Trust argues that it established the title
search expense through an affidavit of costs contained in a court file,
which it claims, without any record support, the trial court judicially
noticed. With respect to interest, the witness’s testimony regarding the
calculation of interest did not result in the amount awarded by the trial
court.

   On appeal, the borrowers request remand for a dismissal or further
proceedings on damages. In light of their request, and where the award
for the principal balance and a significant portion of the escrow balance
was supported by the evidence, we reverse but remand for the trial court

                                    2
to conduct further proceedings. See Hovannesian v. PennyMac Corp.,
190 So. 3d 681, 681-82 (Fla. 4th DCA 2016) (reversing for further
proceedings on damages where principal balance, taxes, and insurance
premiums awarded in final judgment were supported by competent
substantial evidence, but other damages awarded were not). The trial
court need not amend the amount awarded for principal balance, but it
should amend the amount awarded for escrow so that it is consistent
with the evidence of the amount owed for escrow. 2 The trial court may
conduct further proceedings to establish the amounts due and owing as
to the remaining fees and expenses.

   Affirmed in part, reversed in part, and remanded for further
proceedings.

WARNER and KLINGENSMITH, JJ., concur.

                            *         *        *

    Not final until disposition of timely filed motion for rehearing.




2 The trial court awarded $64,964.88 for escrow, but the loan payment history
indicates $64,250.52 was owed.

                                     3